Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending. 
	Claims 1-8 have been examined.
	Claims 9-20 are withdrawn from consideration as drawn to a non-elected invention. 
	
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weirich et al. US Patent No. 6,176,323 (Weirich) (cited on the PCT search report).

Claim 1.
Weirich teaches:
A method for performing a displacement operation comprising: circulating a first fluid and a second fluid in a fluid flow path of a wellbore as a total circulated fluid; claim 29 teaches circulating a drilling fluid; 
 5receiving actual density data based on one or more return samples of a return fluid at a return location of the wellbore, abstract teaches using sensors to determine density, viscosity flow rate, clarity, pressure and temperature; 
wherein the return fluid comprises at least a portion of at least one of the first fluid and the second fluid; FIG 9 shows monitoring of chemical properties for produced fluids, i.e. return fluid;
 determining expected density data for the return fluid based, at least in part, on one or more first properties of the first fluid and one or more second 10properties of the second fluid; col. 11, l. 57-col. 12, l. 27;  teaches “the density of the fluid entering the drill string 20 and that of the returning fluid is generally determined at the surface”, but here they are determined downhole;
determining an actual mass of fluids circulated based on the actual density data and a volume of the total circulated fluid; teaches the method is used to determine the weight or volume percent of analytes in the wellbore fluid; also, if one has the density, one has the mass because volume is known;  see col. 17, l. 1-3;
 determining an expected mass of the total circulated fluids based on the expected density data and the volume of total circulated fluids teaches the method is used to determine the weight or volume percent of analytes in the wellbore fluid; also, if one has the density, one has the mass because volume is known;  see col. 17, l. 1-3; 
 15comparing the actual mass to the expected mass; col. 18, l. 6-17; 
and modifying a displacement operation based, at least in part, on the comparison, col. 18, l. 10-16, if the ...measurement and the surface known values differ...the amount of such material is adjusted.

Claim 2. 
Weirich teaches:
wherein modifying the displacement operation is in real time, teaches “real-time direct monitoring”, col. 17, l. 48.

Claim 3. 
Weirich teaches:
comprising displaying in real time at least one of the actual mass, the expected mass, and the comparison between the actual mass and the expected mass.  This claim merely recites displaying a measured weight in real time. The teaching of real-time measure ment would cover this; surely they are displayed somewhere.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weirich et al. US Patent No. 6,176,323 (Weirich). 

Claim 204. 
Weirich does not specifically teach:
wherein determining the expected density data comprises determining at least one of a cumulative interface length of a cumulative mixing and channeling zone and a cumulative interface volume of a composite fluid.  
This merely calculates volume. One must know volume to calculate density. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Weirich and include a step of calculating a volume because it is necessary to calculate density. 

Claims 5-8:
Weirich does not specifically teach:
5. The method of claim 4, wherein determining the at least one of the cumulative interface length and the cumulative interface volume comprises: determining one or more three dimensional flow profiles for the fluid flow path; dividing the one or more three dimensional flow profiles into a plurality of 5divided annular segments; and for each of the plurality of divided annular segments, determining at least one of an interface length and an interface volume between the first fluid and the second fluid.  
6. The method of claim 5, wherein each cross sectional area associated with each of the 10plurality of divided annular segments is substantially equal.  
7. The method of claim 5, wherein determining the at least one of the interface length and the interface volume for each of plurality of divided annular segments comprises determining a Reynolds Number for a mixture comprising the first fluid and the second fluid.  
158. The method of claim 5, wherein determining the interface length comprises determining a modified channeling velocity for each of the plurality of divided annular segments based on a geometry of the fluid flow path and an interfacial area, wherein the interfacial area is an area of contact between the one or more three dimensional flow profiles and the wellbore.

Claims 5-8 merely state a way to calculate a volume of a tube. People who work in flow analysis are familiar with such calculations. The volume and flow through tubes and wellbores is well known to petroleum engineers, engineers, chemists and in fact this Examiner who did it in graduate school 30 years ago.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Weirich and include steps to calculate volume of a flow tube as a step in calculating density of the fluid flowing therethrough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  US 6,308,787 teaches realtime monitoring and modification of drill mud circulating through a wellbore based on density measurements.
2. FR 2828708 teaches to monitor density of circulated fluids and modify the fluids depending on desired fluid compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674